       Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 1 of 23 Page ID #:1




     1     ALEXANDER B. CVITAN (SBN 81746)
           E-mail: alc@rac-law.com
     2     MARSHA M. HAMASAKI (SBN 102720)
           E-mail: marshah@rac-law.com;
     3     PETER A. HUTCHINSON (SBN 225399), and
           E-mail: peterh@rac-law.com,
     4     REICH, ADELL & CVITAN, A Professional Law Corporation
           3550 Wilshire Blvd., Suite 2000
     5     Los Angeles, California 90010-2421
           Telephone: (213) 386-3860; Facsimile: (213) 386-5583
     6
           Attorneys for Plaintiff
     7

     8                               UNITED STATES DISTRICT COURT
     9                           CENTRAL DISTRICT OF CALIFORNIA
   10

   11      CONSTRUCTION LABORERS TRUST                   CASE NO.:
           FUNDS FOR SOUTHERN
   12      CALIFORNIA ADMINISTRATIVE
           COMPANY, a Delaware limited liability         COMPLAINT FOR:
   13      company,
                                                         1.   BREACH OF COLLECTIVE
   14                          Plaintiff,                     BARGAINING AGREEMENT
   15             v.                                     2.   DAMAGES FOR BREACH OF
                                                              FIDUCIARY DUTIES
   16
           BONITA PIPELINE, INC., a California           3.   FOR PRELIMINARY AND
   17      corporation; FRANCISCO JAVIER                      PERMANENT INJUNCTIVE
           MARQUEZ, an individual; LAURA                      RELIEF
   18      ROSAS MARQUEZ, an individual;
           ORTIZ CORPORATION, a California               4.   MONETARY DAMAGES
   19      corporation; INTERNATIONAL                         THROUGH ENFORCEMENT
           FIDELITY INSURANCE COMPANY, a                      OF PAYMENT BONDS
   20      New Jersey corporation; DOE 1 through
           DOE 5, inclusive,                             [29 U.S.C. §§ 185, 1109, 1132(g)(2)
   21                                                    and 1145; 29 U.S.C. § 1132(a)(3); 29
                               Defendants.               U.S.C. § 185; 28 U.S.C. § 1367(a)]
   22

   23

   24            Plaintiff, CONSTRUCTION LABORERS TRUST FUNDS FOR SOUTHERN
   25      CALIFORNIA ADMINISTRATIVE COMPANY, a Delaware limited liability
   26      company, ("CLTF") alleges:
   27      //
   28      //
                                                   -1-
348690.1
       Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 2 of 23 Page ID #:2




     1                                 JURISDICTION AND VENUE
     2           1.     This action is brought by a fiduciary administrator on behalf of employee
     3     benefit plans to collect monthly fringe benefit contributions due such plans in
     4     accordance with the terms and conditions of the plans, the collective bargaining
     5     agreement between the employer and a labor organization, and pursuant to statutes, as
     6     well as for breach of fiduciary duty to the plans against the employer and its principal.
     7     This action will further seek recovery against payment bonds on public works projects
     8     for portions of the compensation in the form of contributions owed by employer to its
     9     employees payable to the plans, pursuant to State Law. This Court has jurisdiction
   10      over Claims 1 through 3 pursuant to sections 502(g)(2) and 515 of the Employee
   11      Retirement Income Security Act (ERISA) (codified at 29 U.S.C. §§ 1132(g)(2) and
   12      1145); section 502(a)(3) of ERISA (codified at 29 U.S.C. § 1132(a)(3)); and section
   13      301 of the Labor Management Relations Act (LMRA) (codified at 29 U.S.C. § 185).
   14      This Court has supplemental jurisdiction over Claim 4 pursuant to 28 U.S.C.
   15      § 1367(a) as all claims arise from a common core of transactions, and seek payment of
   16      overlapping damages. Pursuant to section 502(e)(2) of ERISA (codified at 29 U.S.C.
   17      § 1132(e)(2)), venue is proper in this district as the the employer's performance and
   18      breach took place in this district and the plans are administered in this district.
   19

   20                                              PARTIES
   21            2.     CLTF is an administrator of, agent for collection for, a fiduciary to, and
   22      brings this action on behalf of, the following employee benefit plans: Laborers Health
   23      And Welfare Trust Fund For Southern California, Construction Laborers Vacation
   24      Trust For Southern California, Laborers Training And Re-Training Trust Fund For
   25      Southern California, Center For Contract Compliance, Laborers' Trusts
   26      Administrative Trust Fund For Southern California, San Diego County Construction
   27      Laborers Pension Trust Fund, San Diego Construction Advancement Fund 2003, and
   28      Southern California Partnership For Jobs Trust Fund (hereinafter referred to
                                                       -2-
348690.1
       Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 3 of 23 Page ID #:3




     1     collectively as "TRUST FUNDS"). The TRUST FUNDS are express trusts created
     2     by written agreement, an employee benefit plan within the meaning of section 3(3) of
     3     ERISA (29 U.S.C. § 1002(3)), and a multi-employer plan within the meaning of
     4     section 3(37)(A) of ERISA (29 U.S.C. § 1002(37)(A)). Each of the TRUST FUNDS
     5     exists pursuant to ERISA and section 302 of the LMRA (29 U.S.C. § 186). CLTF and
     6     the TRUST FUNDS' (collectively hereinafter referred to as "Plaintiff") principal
     7     places of business are in the County of Los Angeles, State of California.
     8           3.     CLTF is a fiduciary as to the TRUST FUNDS, in that it:
     9                  A.     Exercises discretionary authority or discretionary control
   10                   respecting the collection of delinquent (or possibly delinquent) fringe
   11                   benefit contributions to the TRUST FUNDS, including but not limited to
   12                   discretion in auditing employers, deciding what claims to assert, acting as
   13                   agent of the TRUST FUNDS in asserting claims, waiving liquidated
   14                   damages, settling claims, and releasing claims; and
   15                   B.     Exercises authority or control respecting management or
   16                   disposition of assets of the TRUST FUNDS, including but not limited to,
   17                   receiving delinquent contributions collected and holding them in a bank
   18                   account in its own name over which it has check-writing authority, and
   19                   then exercising discretion in allocating those assets among the different
   20                   TRUST FUNDS, different participants, different time periods and
   21                   different jobs.
   22            4.     Plaintiff is informed and believes and thereon alleges that Defendant,
   23      BONITA PIPELINE, INC., ("EMPLOYER"), is a California corporation organized
   24      and existing under and by virtue of the laws of the State of California and is engaged
   25      in business in the State of California with its principal place of business in the City of
   26      Chula Vista, County of San Diego, State of California and does, or at all relevant
   27      times did, business in the State of California as a construction contractor in an
   28      industry affecting interstate commerce.
                                                       -3-
348690.1
       Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 4 of 23 Page ID #:4




     1           5.     Plaintiff is informed and believes, and on that basis alleges, that
     2     Defendant, FRANCISCO JAVIER MARQUEZ, an individual, ("F MARQUEZ") is
     3     and has been at all times mentioned herein, an individual who is engaged in business
     4     in the City of Chula Vista, County of San Diego and who may also reside therein and
     5     is a principal, responsible managing officer and Chief Executive Officer of the
     6     EMPLOYER.
     7           6.     Plaintiff is informed and believes, and on that basis alleges, that
     8     Defendant, LAURA ROSAS MARQUEZ, an individual ("L MARQUEZ") and has
     9     been at all times mentioned herein, an individual who is engaged in business in the
   10      City of Chula Vista, County of San Diego and who may also reside therein and is the
   11      Secretary and Chief Financial Officer of the EMPLOYER.
   12            7.     Plaintiff is informed and believes and thereon alleges that ORTIZ
   13      CORPORATION, ("ORTIZ") is a California corporation organized and existing
   14      under and by virtue of the laws of the State of California and is and/or was engaged in
   15      business in the State of California with its principal place of business in the City of
   16      National City, County of San Diego, State of California and was the general
   17      contractor of EMPLOYER on a public works projects for the CITY OF SAN DIEGO
   18      and at all relevant times did, business in the State of California as a construction
   19      contractor in an industry affecting interstate commerce.
   20            8.     Plaintiff is informed and believes and thereupon alleges that Defendant,
   21      INTERNATIONAL FIDELITY INSURANCE COMPANY ("FIDELITY.") is a New
   22      Jersey corporation, licensed and authorized to perform and transact a surety business
   23      in the State of California, with its principal place of business in the City of Newark,
   24      State of New Jersey.
   25            9.     The true names and capacities, whether individual, corporate, associate,
   26      or otherwise of Defendants named herein as DOE 1 through DOE 5, inclusive are
   27      unknown to Plaintiff, who therefore sue said Defendants by such fictitious names, and
   28      Plaintiff will amend this Complaint to show their true names and capacities when the
                                                       -4-
348690.1
       Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 5 of 23 Page ID #:5




     1     same have been ascertained.
     2                                            OTHERS
     3           10.    The City of San Diego ("CITY") is a public agency as defined in Cal.
     4     Civ. Code § 8036. The CITY is not a party to this action.
     5           11.    The Southern California District Council of Laborers and its affiliated
     6     Local Unions, including Local No. 89 (collectively "UNION") is, and at all relevant
     7     times was, a labor organization representing employees affecting interstate commerce.
     8     The UNION is not a party to this action.
     9           12.    The persons listed in the attached Exhibits "1", "2", "3" are or were
   10      employees of EMPLOYER who performed work on projects for the CITY identified
   11      on said Exhibits and in paragraphs 53 et seq., below during the periods indicated
   12      therein. Said persons listed on Exhibits "1", "2" and "3" shall be hereinafter referred
   13      to as "LABORERS". Each of the LABORERS is a "laborer" within the meaning of
   14      Cal. Civ. Code § 8024. The LABORERS are not parties to this action.
   15

   16                                  INDIVIDUAL DEFENDANT
   17            13.    Plaintiff is informed and believes and thereon alleges that at all times
   18      material herein, that F. MARQUEZ and L. MARQUEZ (collectively "F&L
   19      MARQUEZ") were and/or continue to be fiduciaries and/or parties in interest to the
   20      TRUST FUNDS as defined in 29 U.S.C. §§ 1002(14), and 1002(21)(A), for the
   21      reasons more fully described below and in the Second Claim for Relief.
   22            14.    Plaintiff is informed and believes and thereon alleges that F&L
   23      MARQUEZ inclusive are responsible for running the day to day operations of
   24      EMPLOYER and are responsible for decisions pertaining to the reporting and
   25      payment of contributions to the TRUST FUNDS, and that they personally maintained
   26      control of those funds which should have been turned over to the TRUST FUNDS.
   27            15.    Plaintiff is informed and believes and thereon alleges that at all times
   28      herein, F&L MARQUEZ are majority shareholders of EMPLOYER and/or the
                                                      -5-
348690.1
       Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 6 of 23 Page ID #:6




     1     beneficial owners of EMPLOYER.
     2           16.   Plaintiff is informed and believes and thereon alleges that F&L
     3     MARQUEZ acted on behalf of and in the interest of EMPLOYER in all aspects of
     4     labor relations and in EMPLOYER’S dealings and relations with the TRUST FUNDS,
     5     and the UNION.
     6           17.   Plaintiff is informed and believes and thereon alleges that F&L
     7     MARQUEZ inclusive acted on behalf of EMPLOYER and in the interest of
     8     EMPLOYER in determining which employees EMPLOYER would report to the
     9     TRUST FUNDS, the number of hours upon which contributions would be reported as
   10      owing, and the amount and timing of contributions to be paid to the TRUST FUNDS.
   11

   12                                FIRST CLAIM FOR RELIEF
   13                       (Against the EMPLOYER for Monetary Damages
   14                                Due to Employee Benefit Plans)
   15

   16            18.   Plaintiff repeats and realleges and incorporates herein by reference each
   17      and every allegation contained in paragraphs 1 through 17, above.
   18

   19                                       AGREEMENTS
   20            19.   EMPLOYER became bound to agreements with the UNION known as
   21      the "Laborers’ Public Work Project Agreement" ("PROJECT AGREEMENT") for a
   22      project known as "MCTC 6 Stations (various locations)" effective on the date
   23      EMPLOYER commenced work on the project covered by the PROJECT
   24      AGREEMENT, and the "Laborers’ Short-Form Agreement for the Construction
   25      Industry" ("SHORT FORM") effective on or about March 6, 2018, which bind
   26      EMPLOYER to the UNION’S Construction Master Labor Agreements for Southern
   27      California and San Diego (collectively "MLA"). At all times material herein,
   28      EMPLOYER has been and continues to be bound by the MLA relating to its work
                                                    -6-
348690.1
       Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 7 of 23 Page ID #:7




     1     under the PROJECT AGREEMENT through March 5, 2018 and thereafter for work
     2     under the PROJECT AGREEMENT and on all other projects within the geographical
     3     jurisdiction of the MLA. The MLA continues to remain in effect.
     4           20.    Pursuant to the PROJECT AGREEMENT, SHORT FORM and MLA,
     5     EMPLOYER became obligated to all the terms and conditions of the various Trust
     6     Agreements which created each of the TRUST FUNDS as they may be constituted in
     7     their original form or as they may be subsequently amended. The referenced
     8     Agreements will be collectively referred to as "AGREEMENTS".
     9           21.    The AGREEMENTS obligate EMPLOYER to pay fringe benefit
   10      contributions at the rates set forth in the AGREEMENTS for each hour worked (or
   11      paid for) by employees performing services covered by the AGREEMENTS
   12      ("MONTHLY CONTRIBUTIONS"). The EMPLOYER is additionally required to
   13      submit monthly reports with these MONTHLY CONTRIBUTIONS, detailing the
   14      name, address, social security number and hours worked that month for each
   15      employee covered by the AGREEMENTS and those monthly reports are required to
   16      be submitted even where there are no employees to report for the reporting period.
   17      The TRUST FUNDS depend on the truth and accuracy of this information, in order to
   18      not only determine the correct amount of MONTHLY CONTRIBUTIONS due, but to
   19      fulfill their own fiduciary duties to properly credit participants towards the benefits
   20      provided by the TRUST FUNDS. Those MONTHLY CONTRIBUTIONS constitute
   21      assets of the TRUST FUNDS, pursuant to the terms of the AGREEMENTS and
   22      applicable law, from the time they are due and can be reasonably segregated from
   23      other funds. The Trustees of the TRUST FUNDS have a fiduciary duty to marshal
   24      those assets so that they may be applied for the benefit of the participants and
   25      beneficiaries in accordance with the various Trust Agreements.
   26            22.    The AGREEMENTS obligate EMPLOYER, and any of its
   27      subcontractors or lower-tiered subcontractors, to subcontract work covered under the
   28      Agreements to those subcontractors who are parties to Agreements with the UNION,
                                                       -7-
348690.1
       Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 8 of 23 Page ID #:8




     1     and failure to do so will result in damages to the TRUST FUNDS and EMPLOYER
     2     will be financially obligated to the TRUST FUNDS for the damages caused
     3     therefrom, including amounts measured by the fringe benefit MONTHLY
     4     CONTRIBUTIONS, liquidated damages, and interest that would be owed by the
     5     subcontractor if signatory to the AGREEMENT.
     6           23.    The AGREEMENTS further provide that if EMPLOYER subcontracts
     7     work to and/or if its subcontractor(s) or lower-tiered subcontractors, subcontracts
     8     work covered under the AGREEMENTS to any subcontractor who is delinquent in its
     9     obligations to the TRUST FUNDS under its AGREEMENTS, then EMPLOYER will
   10      be financially obligated to the TRUST FUNDS for the amounts owed by said
   11      delinquent subcontractor, including any fringe benefits, liquidated damages and
   12      interest owed.
   13            24.    By the AGREEMENTS and pursuant to 29 U.S.C. § 1132(g)(2)(C),
   14      EMPLOYER is obligated to pay to the TRUST FUNDS, as and for liquidated
   15      damages for detriment caused by the failure of EMPLOYER to pay fringe benefit
   16      MONTHLY CONTRIBUTIONS in a timely manner, a sum equal to $25.00 or twenty
   17      percent (20%) of the unpaid MONTHLY CONTRIBUTIONS or interest on the
   18      unpaid MONTHLY CONTRIBUTIONS at rates established pursuant to the
   19      AGREEMENTS from their respective due dates, whichever is the greater amount, for
   20      each of the TRUST FUNDS to which EMPLOYER is required to contribute.
   21            25.    By the AGREEMENTS and pursuant to 29 U.S.C. § 1132(g)(2)(B),
   22      EMPLOYER is obligated for payment of interest on delinquent MONTHLY
   23      CONTRIBUTIONS from the due date of the contribution through the payment date of
   24      the contribution, at the per annum rate of five percent (5%) over the rate set by the
   25      Federal Reserve Board at San Francisco, California, effective on the date each
   26      contribution is due.
   27            26.    The AGREEMENTS and ERISA provide the TRUST FUNDS with
   28      specific authority to examine and copy all of EMPLOYER'S payroll and business
                                                      -8-
348690.1
       Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 9 of 23 Page ID #:9




     1     records which may be pertinent to determining whether EMPLOYER has reported all
     2     hours worked (or paid for) by employees who perform services covered under the
     3     AGREEMENTS and has paid the appropriate MONTHLY CONTRIBUTIONS to the
     4     TRUST FUNDS, and that the EMPLOYER shall be responsible for the costs of such
     5     audit.
     6                                 BREACH OF AGREEMENTS
     7              27.   Plaintiff is informed and believes and based on such information and
     8     belief alleges that EMPLOYER employed workers who performed services covered
     9     by the AGREEMENTS and failed to pay the rates specified in the AGREEMENTS to
   10      TRUST FUNDS on behalf of those workers for each hour worked (or paid for) by
   11      employees performing services covered by the AGREEMENTS. Due to
   12      EMPLOYER’S continuing obligation to submit timely accurate monthly contribution
   13      reports additional amounts may be discovered and become due and owing by
   14      EMPLOYER have not yet been ascertained at this time. Said amounts including
   15      MONTHLY CONTRIBUTIONS, liquidated damages, subcontracting violations,
   16      interest, and audit fees will be established by proof at the trial or other hearing.
   17               28.   All conditions to EMPLOYER'S obligations to make payments under the
   18      AGREEMENTS have been met.
   19

   20                                             DAMAGES
   21               29.   As a result of EMPLOYER'S failure to pay the rates specified in the
   22      AGREEMENTS, Plaintiff is informed and believes and thereupon alleges that there is
   23      now owing and unpaid to the TRUST FUNDS from EMPLOYER, during the period
   24      from November 2017 to August , damages in the sum of at least $45,998.90 consisting
   25      of $32,173.64 in unpaid MONTHLY CONTRIBUTIONS, $15,716.14 in liquidated
   26      damages, $1,280.00 in audit fees; and $829.12 in interest on the late and/or unpaid
   27      MONTHLY CONTRIBUTIONS owed to the TRUST FUNDS through October 18,
   28      2018, plus additional accrued interest at the plan rate(s), currently 7.75% per annum,
                                                       -9-
348690.1
     Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 10 of 23 Page ID #:10




     1     until payment of the contribution is made, less a credit of $4,000.00, as well as any
     2     additional MONTHLY CONTRIBUTIONS, liquidated damages, subcontracting
     3     violations, audit fees and interest on the additional amounts owed at the plan rate(s),
     4     currently 7.75% per annum, according to proof at the time of trial or other hearing.
     5           30.    The failure of the EMPLOYER to pay MONTHLY CONTRIBUTIONS
     6     when due causes harm to the TRUST FUNDS and its participants, which is
     7     impractical to accurately quantify. This may include the cost of collecting the
     8     MONTHLY CONTRIBUTIONS from the EMPLOYER or third parties (not including
     9     the costs of this litigation), the cost of special processing to restore benefit credits
   10      because of late MONTHLY CONTRIBUTIONS, the temporary loss of insurance
   11      coverage by employees (even if later restored) and medical harm to participants and
   12      beneficiaries who may have foregone medical care when notified that medical
   13      insurance ceased because of their employer's failure to pay MONTHLY
   14      CONTRIBUTIONS. The liquidated damages provision of the AGREEMENTS was
   15      meant to compensate for this unquantifiable loss, and is based on the ratio of
   16      collection costs over amounts collected, regularly reported to the Trustees. The
   17      Trustees of the TRUST FUNDS have the authority, in their discretion, to waive all or
   18      part of these liquidated damages. In this case, they have exercised their discretion by
   19      declining to waive any liquidated damages.
   20            31.    It has been necessary for the TRUST FUNDS to engage counsel to bring
   21      this action to compel compliance with the AGREEMENTS which provide that in the
   22      event litigation is necessary with respect to any of the fringe benefit MONTHLY
   23      CONTRIBUTIONS and/or damages against EMPLOYER, then EMPLOYER would
   24      pay reasonable attorney's fees and all other reasonable expenses of collection,
   25      including audit fees.
   26            32.    Under Sections 515 and 502(g) of ERISA, EMPLOYER is liable to the
   27      TRUST FUNDS not only for the amount of delinquent MONTHLY
   28      CONTRIBUTIONS but also (a) for pre-judgment and post-judgment interest on the
                                                       -10-
348690.1
     Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 11 of 23 Page ID #:11




     1     delinquent sums (as provided for in Section 502(g) of ERISA); (b) for the higher of
     2     interest or liquidated damages (as provided for in Section 502(g) of ERISA); (c) for
     3     attorneys' fees; and (d) for other relief permitted by Section 502(g) of ERISA.
     4

     5                                   SECOND CLAIM FOR RELIEF
     6                 Damages for Breach of Fiduciary Duties in Violation of ERISA
     7                         (Against EMPLOYER and F&L MARQUEZ)
     8

     9           33.     Plaintiff repeats and realleges and incorporates herein by reference each
   10      and every allegation contained in paragraphs 1 through 32 above.
   11            34.     Plaintiff is informed and believes and thereon alleges that F&L
   12      MARQUEZ were and still are parties in interest, the agents, managing officers,
   13      directors, managing employees, and/or beneficial owners of EMPLOYER with the
   14      authority to direct, control, and/or manage the business affairs of EMPLOYER
   15      including the disposition of EMPLOYER'S assets.
   16            35.     Plaintiff is informed and believes and thereon allege that EMPLOYER,
   17      F&L MARQUEZ were and still are fiduciaries with respect to the TRUST FUNDS
   18      within the meaning of § 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), in that they
   19      exercised discretionary authority or control respecting management or disposition of
   20      assets of the TRUST FUNDS.
   21            36.     The AGREEMENTS require that EMPLOYER deduct MONTHLY
   22      CONTRIBUTIONS due to the CONSTRUCTION LABORERS VACATION TRUST
   23      FUND FOR SOUTHERN CALIFORNIA ("VACATION FUND") from
   24      EMPLOYER'S employees' weekly paychecks, in the amounts specified. Such
   25      deductions are "amounts that a participant has withheld from his wages by an
   26      employer, for contribution" to the TRUST FUNDS, which thus become assets of the
   27      TRUST FUNDS within the meaning of 29 C.F.R. § 2510.3-102, "as of the earliest
   28      date on which such contributions . . . can reasonably be segregated from the
                                                      -11-
348690.1
     Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 12 of 23 Page ID #:12




     1     employer’s general assets."
     2           37.    On "public works" as defined by California Labor Code § 1720, the
     3     EMPLOYER was required to pay a minimum "prevailing" or "per diem" wage,
     4     including amounts which could either be paid directly on the weekly paycheck to
     5     employees, or contributed as "employer payments" (as defined in Labor Code
     6     § 1773.1) which includes payments to the TRUST FUNDS. The EMPLOYER
     7     employed workers on such public works for the CITY covered by the
     8     AGREEMENTS, and EMPLOYER’S certified payroll records on the CITY’S projects
     9     (pursuant to Labor Code § 1776) certified the amounts being paid and withheld from
   10      the employees’ required prevailing wage, of which the benefit portion was required to
   11      be contributed to the TRUST FUNDS in satisfaction of the prevailing wage required
   12      law. The U.S. Department of Labor has taken the position that such amounts are
   13      "amounts that a participant has withheld from his wages by an employer, for
   14      contribution" to the TRUST FUNDS, which become assets of the TRUST FUNDS
   15      within the meaning of 29 C.F.R. § 2510.3-102, "as of the earliest date on which such
   16      contributions . . . can reasonably be segregated from the employer’s general assets."
   17            38.    Plaintiff is informed and believes that, instead of turning over the
   18      portions of the prevailing wage the EMPLOYER deducted from the employees’
   19      weekly paychecks earmarked for payment to the TRUST FUNDS, that the
   20      EMPLOYER and/or F&L MARQUEZ kept those amounts for their own use, and did
   21      not segregate or turn them over to the TRUST FUNDS.
   22            39.    Plaintiff is informed and believes that F&L MARQUEZ are the persons
   23      responsible for preparing and issuing certified payroll reports to public agencies under
   24      Labor Code § 1776, and responsible for the certification that such amounts would be
   25      paid to the TRUST FUNDS as part of the prevailing wage obligation. Plaintiff is
   26      further informed and believes that F&L MARQUEZ had discretionary authority or
   27      control over sufficient, segregable funds to pay the amounts certified under penalty of
   28      perjury, that would be withheld from employees’ weekly wages for contribution to the
                                                     -12-
348690.1
     Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 13 of 23 Page ID #:13




     1     TRUST FUNDS in order to meet prevailing wage obligations, including the authority
     2     to write checks on the accounts in which such funds were held, but instead kept them
     3     for his own use, or for the use of the EMPLOYER.
     4           40.    By their discretionary authority or control over the management or
     5     disposition of assets of the TRUST FUNDS, specifically to VACATION FUND as
     6     well as the fringe benefit component of prevailing wages on public works, described
     7     above, EMPLOYER and F&L MARQUEZ are fiduciaries of the TRUST FUNDS
     8     within the meaning of section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A).
     9           41.    The amount of the delinquent MONTHLY CONTRIBUTIONS
   10      referenced herein above were and still are due and owing to the TRUST FUNDS and
   11      are assets of the TRUST FUNDS within the meaning 29 U.S.C. §§ 1001-1003, 1021-
   12      1031, 1111-1114 and 18 U.S.C. § 664. The amounts will be proven at the time of trial
   13      or other hearing, plus interest at the plan rate(s).
   14            42.    By failing to timely account for and turn over the assets of the TRUST
   15      FUNDS described above, by failing to apply such assets for the exclusive benefit of
   16      participants and beneficiaries of the TRUST FUNDS, and instead using those assets
   17      for their own benefit, EMPLOYER, F&L MARQUEZ breached their fiduciary duties
   18      to the TRUST FUNDS within the meaning of sections 404(a)(1)(A), (B) and (D), of
   19      ERISA, 29 U.S.C. §§ 1104(a)(1)(A), (B) and (D).
   20            43.    Plaintiff is informed and believes and thereon alleges that the acts and
   21      omissions to act by EMPLOYER and F&L MARQUEZ constitute misuse,
   22      misappropriation and/or conversion from employee benefit plans within the meaning
   23      of 18 U.S.C. § 664 and breach of their fiduciary obligations within the meaning of 29
   24      U.S.C. § 1104 through §1106.
   25            44.    Pursuant to § 409 of ERISA, 29 U.S.C. § 1109, F&L MARQUEZ are
   26      personally liable for damages to the TRUST FUNDS, and to make good to the
   27      TRUST FUNDS any losses to them resulting from each such breach of their fiduciary
   28      duties, and to restore to the TRUST FUNDS any profits which have been made
                                                       -13-
348690.1
     Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 14 of 23 Page ID #:14




     1     through their use of these assets of the TRUST FUNDS. Plaintiff seeks an accounting
     2     from EMPLOYER, F&L MARQUEZ of the amount and disposition of these assets.
     3           45.    Plaintiff requests that it be awarded its costs and reasonable attorney's
     4     fees pursuant to § 502(g)(1) of ERISA, 29 U.S.C. § 1132(g)(1), and such other
     5     remedies as may be available pursuant to ERISA §§ 409(a) and 502(a)(2), 29 U.S.C.
     6     §§ 1109(a) and 1132(a)(2).
     7

     8                                THIRD CLAIM FOR RELIEF
     9           FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF
   10                      (AGAINST EMPLOYER AND F&L MARQUEZ)
   11

   12            46.    Plaintiff repeats, realleges, and incorporates by reference each and every
   13      allegation contained in paragraphs 1 through 45, inclusive as though fully set forth
   14      herein.
   15            47.    As part of its obligations under the AGREEMENTS, EMPLOYER is
   16      required to submit monthly reports to the TRUST FUNDS indicating the names,
   17      social security numbers and number of hours worked by each laborer it employed.
   18      EMPLOYER is required to pay to the TRUST FUNDS, at the time the report is
   19      submitted, an amount equal to the total number of laborers hours worked (or paid for),
   20      multiplied by the applicable MONTHLY CONTRIBUTION rates.
   21            48.    EMPLOYER has failed to comply with the provisions of the
   22      AGREEMENTS as follows: during time periods from March 2018 to September
   23      2018, EMPLOYER failed to submit its monthly contribution reports with payment of
   24      the amounts owed as required by the AGREEMENTS, and the audits of
   25      EMPLOYER’S records disclosed 607 additional hours worked by employees which
   26      were required to be reported and MONTHLY CONTRIBUTIONS paid to the TRUST
   27      FUNDS for those hours worked and but for the audits of the EMPLOYER’S records
   28      the MONTHLY CONTRIBUTIONS owed would not have been discovered by the
                                                      -14-
348690.1
     Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 15 of 23 Page ID #:15




     1     TRUST FUNDS. EMPLOYER has further required Plaintiff to seek collection of the
     2     MONTHLY CONTRIBUTIONS from third parties, and but for the claims asserted for
     3     the MONTHLY CONTRIBUTIONS, payment would not have been made.
     4           49.    By reason of the actions by EMPLOYER and F&L MARQUEZ, the
     5     TRUST FUNDS have suffered and will continue to suffer extreme hardship and actual
     6     and impending irreparable injury and damage in that employee beneficiaries of the
     7     TRUST FUNDS acquire eligibility for health and welfare benefits and pension
     8     benefits by tabulating the number of hours reported by EMPLOYER and all
     9     contributing employers during each monthly period. The funds necessary to pay all
   10      anticipated health and welfare claims and pension claims based upon the number of
   11      hours reported to the TRUST FUNDS on behalf of individual employees. In addition,
   12      the amount of benefits payable to all employees for health and welfare and pension
   13      claims is actuarially determined on the basis of funds projected to be received from
   14      contributing employers. The submission of monthly report forms from EMPLOYER
   15      without the required payments necessarily contributes to the total potential liability of
   16      the TRUST FUNDS for health and welfare and pension claims without the TRUST
   17      FUNDS being able to readjust or recompute benefit levels based upon EMPLOYER'S
   18      failure to pay MONTHLY CONTRIBUTIONS on a monthly basis. Further,
   19      EMPLOYER’S failure to timely pay MONTHLY CONTRIBUTIONS have cause
   20      substantial expense to the TRUST FUNDS in seeking payment from third parties.
   21            50.    Sections 502(a)(3) and 502(g)(2)(E) of ERISA, 29 U.S.C. §§ 1132(a)(3)
   22      and 1132(g)(2)(E), specifically authorizes this Court to enter injunctive relief for such
   23      violations of the plan and ERISA. Injunctive relief is appropriate here to require the
   24      EMPLOYER to fulfill its obligations under the AGREEMENTS and ERISA.
   25            51.    It has been necessary for Plaintiff to engage counsel to bring this action
   26      to compel compliance with the AGREEMENTS provide that in the event litigation is
   27      necessary with respect to any of the MONTHLY CONTRIBUTIONS and/or damages,
   28      EMPLOYER would pay reasonable attorneys' fees and all other reasonable expenses
                                                      -15-
348690.1
     Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 16 of 23 Page ID #:16




     1     of collection, including audit fees.
     2

     3                               FOURTH CLAIM FOR RELIEF
     4                          ENFORCEMENT OF PAYMENT BONDs
     5       (Against ORTIZ, FIDELITY and DOE 1 THROUGH DOE 5, INCLUSIVE)
     6

     7           52.     Plaintiff repeats and realleges and incorporates herein by reference each
     8     and every allegation contained in paragraphs 1 through 32 above.
     9           53.    Plaintiff is informed and believes and thereupon alleges that the CITY
   10      entered into contracts with ORTIZ for the construction or repair upon works of
   11      improvement for the CITY on the following projects:
   12                   A.     A project known for the CITY known as the "Black Mountain
   13            Recycled Water Tank Modification Design & Build" project ("BLACK
   14            MOUNTAIN PROJECT"). ORTIZ in turn subcontracted portions of the work
   15            of improvement on the BLACK MOUNTAIN PROJECT to EMPLOYER.
   16                   B.     A project for the CITY known as the "AC Water Group 1028"
   17            project ("AC WATER PROJECT"). ORTIZ in turn subcontracted portions of
   18            the work of improvement on the AC WATER PROJECT to EMPLOYER.
   19                   C.     A project for the CITY known as the "Sewer & Water Group 701"
   20            project ("SEWER & WATER PROJECT"). ORTIZ in turn subcontracted
   21            portions of the work of improvement on the SEWER & WATER PROJECT to
   22            EMPLOYER.
   23            The BLACK MOUNTAIN PROJECT, AC WATER PROJECT and SEWER &
   24      WATER PROJECT will collectively hereinafter be referred to as "ORTIZ
   25      PROJECTS".
   26            54.    Pursuant to those contract(s) and subcontract(s), LABORERS performed
   27      actual labor in the construction of the works of improvement upon the ORTIZ
   28      PROJECTS described herein above, expending numerous hours for which
                                                     -16-
348690.1
     Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 17 of 23 Page ID #:17




     1     EMPLOYER promised and agreed to pay wages and MONTHLY CONTRIBUTIONS
     2     to and on behalf of its employees, including LABORERS listed on Exhibits "1", "2"
     3     and 3" for work performed on the ORTIZ PROJECTS.
     4           55.    The ORTIZ PROJECTS are "public works" as defined in Cal. Labor
     5     Code § 1720 and work performed on it is performed pursuant to a "public works
     6     contract" as defined in Cal. Civ. Code § 8038. Pursuant to Cal. Labor Code § 1771,
     7     the "general prevailing rate of per diem wages" must be paid to all workers employed
     8     on the ORTIZ PROJECTS. The work of the LABORERS of EMPLOYER on the
     9     ORTIZ PROJECTS are covered by the EMPLOYER’S AGREEMENTS described
   10      above.
   11

   12                       LABOR PERFORMED ON PUBLIC PROJECT;
   13                                  UNPAID COMPENSATION
   14            56.    EMPLOYER employed the LABORERS on the ORTIZ PROJECTS,
   15      subject to the terms and conditions of the AGREEMENTS, including the requirement
   16      of MONTHLY CONTRIBUTIONS as part of their total compensation.
   17            57.    LABORERS' work on the ORTIZ PROJECTS was necessary for the
   18      construction, alteration or repair of buildings, improvements or structures upon the
   19      ORTIZ PROJECTS, and that work was performed at the instance and request of the
   20      EMPLOYER, ORTIZ and/or the CITY.
   21            58.    EMPLOYER failed to remit all MONTHLY CONTRIBUTIONS due by
   22      it to the TRUST FUNDS for all work covered under the AGREEMENTS performed
   23      by the LABORERS, in addition to travel time to and from the ORTIZ PROJECTS and
   24      to EMPLOYER’S place of business which is part of their compensation for work
   25      performed on the ORTIZ PROJECTS if said LABORERS were required to report to
   26      EMPLOYER’S place of business prior to traveling to the site of said Projects.
   27            59.    Plaintiff is authorized to proceed with a claims on the ORTIZ
   28      PROJECTS pursuant to Civ. Code §§ 8024 and 9100 on behalf of the TRUST
                                                     -17-
348690.1
     Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 18 of 23 Page ID #:18




     1     FUNDS and LABORERS, as having standing under applicable law to maintain a
     2     direct action for the MONTHLY CONTRIBUTIONS. As a "laborer" defined in Civil
     3     Code § 8024, Plaintiff, the TRUST FUNDS and LABORERS are not subject to the
     4     requirement to give a preliminary 20-day notice under Civ. Code § 9300.
     5           60.   Pursuant to Cal. Civ. Code § 9550, a labor and material payment bonds
     6     were obtained by ORTIZ on the ORTIZ PROJECTS and were issued by FIDELITY
     7     and/or DOE 1 through DOE 5 ("collectively "PAYMENT BOND SURETIES") as
     8     follows:
     9                 A.    On the BLACK MOUNTAIN PROJECT, bond number 1677178
   10            as well as any other labor and material payment bond on the BLACK
   11            MOUNTAIN PROJECT, ("BLACK MOUNTAIN BONDS") naming ORTIZ
   12            as the principal and the CITY as the oblige;
   13                  B.    On the AC WATER PROJECT, bond number 0703334, as well as
   14            any other labor and material payment bond on the AC WATER PROJECT,
   15            ("AC WATER BONDS") naming ORTIZ as the principal and the CITY as the
   16            oblige;
   17                  C.    On the SEWER & WATER PROJECT, bond number 0703335, as
   18            well as any additional labor and material payment bonds on the SEWER &
   19            WATER PROJECT ("SEWER & WATER BONDS") naming ORTIZ as the
   20            principal and the CITY as the obligee.
   21            The BLACK MOUNTAIN BONDS, AC WATER BONDS and SEWER &
   22      WATER BONDS will collectively hereinafter be referred to as "PAYMENT
   23      BONDS."
   24            61.   The LABORERS listed on Exhibits "1" , "2" and "3" are persons
   25      described in Cal. Civ. Code §§ 8024 and 9100 to whom the PAYMENT BONDS
   26      issued by FIDELITY and the PAYMENT BOND SURETIES inure to the benefit of,
   27      as required by Cal. Civ. Code § 9554(c). The TRUST FUNDS are entitled to seek
   28      that portion of the compensation of the LABORERS to be paid in the form of
                                                    -18-
348690.1
     Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 19 of 23 Page ID #:19




     1     MONTHLY CONTRIBUTIONS on the PAYMENT BONDS, and thus, persons
     2     described in Cal. Civ. Code §§ 8024 and 9100, to whom the PAYMENT BONDS
     3     inure to the benefit of, as required by Cal. Civ. Code § 9554(c).
     4           62.    Although Plaintiff and the TRUST FUNDS are not required to file a
     5     preliminary notice, (1) on or about August 29, 2018, Plaintiff sent a claim to
     6     FIDELITY through its agent, Stewart Surety & Insurance Services, Inc., and to
     7     ORTIZ on the BLACK MOUNTAIN PROJECT and BLACK MOUNTAIN BONDS
     8     relating to work performed by the LABORERS listed on Exhibits "1" covering the
     9     period from March 2018 to April 2018; (2) on or about August 29, 2018, Plaintiff
   10      sent a claim to FIDELITY on the AC WATER PROJECT and AC WATER BONDS
   11      relating to work performed by the LABORERS listed on Exhibit "2" covering the
   12      period from April 2018 to May 2018; and (3) on or about August 29, 2018, Plaintiff
   13      sent a claim to FIDELITY on the SEWER & WATER PROJECT and SEWER &
   14      WATER BONDS relating to work performed by the LABORERS listed on Exhibit
   15      "3" covering the periods from May 2018 to June 2018.
   16            63.    The claims by the Plaintiff on each of the ORTIZ PROJECTS and
   17      PAYMENT BONDS total $7,292.30 as follows: (1) on the BLACK MOUNTAIN
   18      PROJECT the sum of $4,803.34; (2) on the AC WATER PROJECT the sum of
   19      $1,366.10,; and (3) on the SEWER & WATER PROJECT, the sum of $1,122.86, plus
   20      additional accrued interest on each claim after August 31, 2018 at the TRUST
   21      FUNDS’ plan rate(s) currently 7.75% per annum.
   22            64.    Plaintiff brings this action to enforce the claim against FIDELITY and
   23      PAYMENT BOND SURETIES on the PAYMENT BONDS pursuant to Cal. Civ.
   24      Code §§ 8024, 9100, 9558.
   25            65.    Pursuant to Cal. Civ. Code §§ 9554 and 9564, Plaintiff is entitled to
   26      attorney’s fees and costs in bringing this action to recover their claim against the
   27      PAYMENT BONDS. In addition, Plaintiff is entitled to recover 30 days extra
   28      compensation, at the contribution rates for LABORERS on each of the ORTIZ
                                                      -19-
348690.1
     Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 20 of 23 Page ID #:20




     1     PROJECTS as a penalty under Cal. Labor Code § 203.5.
     2           WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
     3

     4                      FOR PLAINTIFF’S FIRST CLAIM FOR RELIEF
     5           1.     For the sum of $32,173.64, or according to proof, for delinquent fringe
     6     benefit MONTHLY CONTRIBUTIONS pursuant to the AGREEMENTS and 29
     7     U.S.C. § 1132(g)(2)(A);
     8           2.     Interest on the delinquent MONTHLY CONTRIBUTIONS, in the
     9     amount of $829.12 through October 18, 2018, or as subject to proof, as required by
   10      the AGREEMENTS and pursuant to 29 U.S.C. § 1132(g)(2)(B), plus additional
   11      accrued interest at the plan rate(s);
   12            3.     For liquidated damages in the sum of $15,716.14, or as subject to proof,
   13      as required by the AGREEMENTS and 29 U.S.C. § 1132(g)(2)(C);
   14            4.     For a total of $49,998.90 less a credit of $4,000.00 for a total claim of
   15      $45,998.90 plus additional amounts for MONTHLY CONTRIBUTIONS, liquidated
   16      damages, subcontracting violations, audit fees and interest at the plan rate(s)
   17      according to proof at the time of trial or other hearing.
   18            5.     For reasonable attorney fees and costs of suit as required by the
   19      AGREEMENTS and 29 U.S.C. § 1132(g)(2)(D);
   20            6.     For Plaintiff’s costs of audit in the sum of $1,280.00 and subject to proof,
   21      in accordance with the AGREEMENTS and 29 U.S.C. § 1132(g)(2)(E);
   22            7.     For such other and further relief as the Court deems proper.
   23

   24                     FOR PLAINTIFF'S SECOND CLAIM FOR RELIEF
   25            1.     For unpaid MONTHLY CONTRIBUTIONS according to proof, owed by
   26      EMPLOYER and an accounting of all assets of the TRUST FUNDS which have not
   27      been turned over to the TRUST FUNDS, and any profits derived by EMPLOYER
   28      and/or F&L MARQUEZ therefrom;
                                                      -20-
348690.1
     Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 21 of 23 Page ID #:21




     1           2.    For personal liability of EMPLOYER and F&L MARQUEZ for their
     2     breaches of fiduciary duty, pursuant to ERISA § 409(a), 29 U.S.C. § 1109(a);
     3           3.    For reasonable attorneys' fees and costs of suit pursuant to the 502(g)(1)
     4     of ERISA, 29 U.S.C. § 1132(g)(1); and
     5           4.    For such other and further relief as the Court deems proper and just,
     6     pursuant to ERISA §§ 409(a) and 502(a)(2), 29 U.S.C. §§ 1109(a) and 1132(a)(2).
     7

     8                  FOR PLAINTIFF’S THIRD CLAIM FOR RELIEF
     9           1.    That this Court issue the following preliminary and permanent
   10      prohibitory and mandatory injunctions against EMPLOYER, and its managing
   11      officers, including F&L MARQUEZ, its agents, managing employees, successors,
   12      assigns, and all those in active concert or participation with EMPLOYER:
   13                  1.1.   That EMPLOYER be ordered to deliver the following, or cause to
   14      be delivered, to the TRUST FUNDS' offices no later than 4:30 p.m., on the 20th day
   15      of each month for the duration of the AGREEMENTS:
   16                  1.2.   A complete, truthful and accurate "Employers Monthly Report to
   17      Trustees" covering all employees which EMPLOYER employed who were covered by
   18      the AGREEMENTS commencing with EMPLOYER’S April 2017 report;
   19                  1.3.   An affidavit or declaration from a responsible officer of
   20      EMPLOYER and/or ARRIGHI attesting from his or her own personal knowledge
   21      under pain of perjury to the completeness, truthfulness and accuracy of the Employers
   22      Monthly Report to the Trustees; and
   23                  1.4.   A cashier's check made payable to the Southern California
   24      Laborers Trust Funds for the full amount of the MONTHLY CONTRIBUTIONS due
   25      on Employers Monthly Reports for each account for which a report is to be submitted.
   26            2.    For reasonable attorney's fees;
   27            3.    For costs of suit herein; and
   28            4.    For such other and further relief as the Court deems proper and just.
                                                       -21-
348690.1
     Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 22 of 23 Page ID #:22




     1                   FOR PLAINTIFF'S FOURTH CLAIM FOR RELIEF
     2           1.     For recovery against ORTIZ, and FIDELITY and PAYMENT BOND
     3     SURETIES on the PAYMENT BONDS on the ORTIZ PROJECTS pursuant to Cal.
     4     Civ. Code §§ 9550, 9554 & 9564; Cal. Civ. Proc. Code §§ 996.410, 996.430 and
     5     996.440;
     6           2.     For the sum of $4,803.34 in unpaid compensation in the form of
     7     MONTHLY CONTRIBUTIONS and interest guaranteed by the BLACK
     8     MOUNTAIN BONDS for work performed by LABORERS on the BLACK
     9     MOUNTAIN PROJECT plus additional accrued interested after August 31, 2018
   10      pursuant to Cal. Labor Code § 218.6, Cal. Civ. Code § 3287 or the TRUST FUNDS'
   11      plan rate(s), whichever is greater, plus any additional amounts and accrued interest
   12      that may be determined at the time of trial or other hearing;
   13            3.     For the sum of $1,366.10 in unpaid compensation in the form of
   14      MONTHLY CONTRIBUTIONS and interest guaranteed by the AC WATER BONDS
   15      for work performed by LABORERS on the AC WATER PROJECT, including
   16      interest through August 31, 2018, plus additional accrued interested thereafter
   17      pursuant to Cal. Labor Code § 218.6, Cal. Civ. Code § 3287 or the TRUST FUNDS'
   18      plan rate(s), whichever is greater, plus any additional amounts plus accrued interest
   19      that may be determined at the time of trial or other hearing;
   20            4.     For the sum of $1,22.86 in unpaid compensation in the form of
   21      MONTHLY CONTRIBUTIONS guaranteed by the SEWER & WATER BONDS for
   22      work performed by LABORERS on the SEWER & WATER PROJECT, including
   23      interest through August 31, 2018, plus additional accrued interested thereafter
   24      pursuant to Cal. Labor Code § 218.6, Cal. Civ. Code § 3287 or the TRUST FUNDS'
   25      plan rate(s), whichever is greater, plus any additional amounts plus accrued interest
   26      that may be determined at the time of trial or other hearing;
   27            5.     For reasonable attorney fees and costs, pursuant to Cal. Civ. Code §§
   28      9554 and 9564 from the PAYMENT BONDS on each of the ORTIZ PROJECTS;
                                                     -22-
348690.1
     Case 2:18-cv-09776-JFW-SK Document 1 Filed 11/20/18 Page 23 of 23 Page ID #:23




     1           6.       For 30 days extra compensation, at the contribution rates for
     2     LABORERS on each of the ORTIZ PROJECTS as a penalty under Cal. Labor Code
     3     § 203.5; and
     4           7.       For such other and further relief that the Court deems just and proper.
     5

     6     DATED: November 20, 2018                 REICH, ADELL & CVITAN
                                                    A Professional Law Corporation
     7

     8

     9
                                                    By: /s/ Marsha M. Hamasaki
   10                                                  MARSHA M. HAMASAKI
                                                       Attorneys for Plaintiff
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28

                                                       -23-
348690.1
